Citation Nr: 1413933	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-22 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In September 2013, the Board sought a medical opinion from the Veterans Health Administration (VHA), which was submitted in October 2013.  The Veteran was notified of this opinion under cover of a December 2013 letter and provided a 60-day time period for response.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  


FINDING OF FACT

The most probative evidence indicates the Veteran's hypertension is not shown to have been present in service, or for many years thereafter; it is unrelated to a disease, injury, or event during service, to include exposure to herbicide agents; and hypertension, first diagnosed after service, was not caused or aggravated by a service-connected disability, to include diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b).  The notice requirements were accomplished in an January 2009 letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the claim was readjudicated in the April 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service records, and available private and VA treatment records have been obtained.  In addition, he has been provided with a VA examination in connection with his present claim, and a VHA expert medical opinion was obtained in October 2013.  The VHA opinion was based on a careful review of the file, addresses all potential theories of entitlement, and provides thorough rationale for all opinions expressed.  The Board accordingly finds the opinion to be adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  As such, evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition for claims, like this one, filed after October 2006.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Id.

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era, which is the case with the Veteran in this case, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicides agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied: AL amyloidosis, type II diabetes mellitus, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for hypertension.  He claims service connection for hypertension as due to exposure to Agent Orange and as directly related to service.  During the course of the appeal, evidence was developed that suggested a potential relationship between the Veteran's service-connected diabetes mellitus and the claimed hypertension.  This theory of entitlement is also addressed in this decision.

Service connection is currently in effect for multiple disabilities, to include diabetes mellitus type II, posttraumatic stress disorder, atherosclerotic coronary artery disease status post-coronary artery bypass graft, peripheral vascular disease of the left lower extremity, multiple post-surgical scars, a lumbar spine disability, a left knee condition, right wrist disorders, tinnitus, and hearing loss.  

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2013).

At the outset, the Board notes that the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with hypertension.

Accordingly, the first element of service connection is met.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Initially, the Board notes that VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007) and Notice, 72 Fed. Reg. 32395-32407 (2007); and 75 Fed. Reg. 32540 (2010).

Thus, to the extent the Veteran seeks service connection for hypertension under the presumptive provisions of 38 U.S.C.A. §1116 and 38 C.F.R. §§ 3.307, 3.309(e), based on herbicide exposure, the claim must be denied.  This does not mean that actual causation cannot be established, but simply that the presumptions do not apply. 

Next, where the evidence does not warrant presumptive service connection, the appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show competent evidence of a causal relationship between the claimed disorder and service. 

The Veteran's service personnel records reflect service in Vietnam for which he was awarded a Purple Heart Medal.  The service treatment records showed blood pressure readings of  125/68 in August 1963; 132/78 in September 1966; 126/80 in June 1970; 100/70 in June 1973; 120/70 in June 1975; 124/86 in February 1976; 120/88 in January 1976; 110/60 in February 1978; and 110/80 in May 1980.  Reports of medical history dated in June 1973, January 1976, January 1978, and March 1981, show that the Veteran denied a history of hypertension.  The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension, and on separation from service in March 1981 his blood pressure reading was 114/72.  As hypertension was not diagnosed in service, the Board finds that an onset or chronicity in service is not established.  

After service, private treatment records in February 2006 documented blood a pressure reading of 148/87.  A December 2007 VA treatment note recorded a diagnosis of hypertension, not under control.  On VA examination in February 2009, the Veteran reported onset of hypertension 10 years earlier.  Treatment consisted of daily medication.  At the time, his blood pressure readings were 160/92, 152/97, and 162/99.  The examiner diagnosed hypertension with no finding of hypertensive heart disease.  

The Board acknowledges that hypertension is considered a "chronic" disability.  However, as previously noted, hypertension was not noted in service.  Additionally, none was noted within the presumptive period post service.  

The evidence also does not support a finding of continuity of symptomatology associated with elevated blood pressure.  After service, the next record of treatment for high blood pressure is not until more than 20 years after discharge from service.  However, during this time period, there was evidence of normal blood pressure readings from 1963 to 1999.  This evidence weighs against the Veteran's claim.  That is, the prolonged period without complaint or treatment, and the lack of clinical findings relating to high blood pressure until at least 2005, and the clinical findings of normal blood pressuring during the same time period, factor against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As noted, the claims file contains no reference to treatment for elevated blood pressure or hypertension until 2006.  As such, service connection cannot be established for hypertension on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Thus, the Board finds that service connection for hypertension is not warranted on a presumptive basis as a chronic disease. 

To the extent that the Veteran asserts continuity of hypertension symptomatology since service, the Board finds that the Veteran's statements are not competent.  The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, due to the complexity of the disease at issue, the Veteran is not competent to diagnose his disease or attribute any symptoms to this complex disease.  Hypertension is not a condition where lay observation has been found to be competent to establish a diagnosis or the presence of the disability.  The determination as to the diagnosis or presence of the disability is medical in nature and not capable of lay observation.  Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, hypertension is not a simple medical condition.  The diagnosis requires diagnostic testing and medical evaluation to identify, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent the Veteran contends that his hypertension is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the lay contentions of the Veteran.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are not sufficient to prove that the condition manifested, was treated, or was diagnosed within one year of service discharge because none of the evidence of record corroborates those statements.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the statements from the Veteran offered as proof of service connection between hypertension and service are not competent evidence.  Moreover, the objective evidence of record is of greater probative value than the Veteran's assertions.  The objective evidence of record shows that the Veteran's hypertension did not have its onset in service or within a year after service; rather, it shows that it was initially diagnosed numerous years post service and is in no way related to service or a service-connected disability.

On the question of medical causation or medical evidence of an association or link between hypertension, first noted after service, and service or a service-connected disability, to include diabetes mellitus type II, VA obtained medical opinions, which considered the Veteran's contentions and the service medical records.  The most probative evidence of record does not support the claim.  

In a medical statement in May 2010, the Veteran's treating physician indicated that the Veteran had recently been diagnosed with diabetes mellitus type II.            

In September 2010, the Veteran was re-examined by the same physician who had previously examined him in February 2009.  At that time, the Veteran reported a history of hypertension for 28 years.  The examiner diagnosed essential hypertension aggravated by diabetes mellitus, type II.  The examiner based the opinion on the finding that hypertension is more common in people with diabetes mellitus and the disease was more severe in diabetics.  The examiner reiterated that there was no evidence of hypertensive heart disease.                                 

Accordingly, the RO returned the case to the VA examiner to determine the extent to which the Veteran's hypertension was aggravated by diabetes mellitus and asked the examiner to provide a baseline.  However, in September 2009, the examiner stated that he could not provide the requested opinion, that is, the extent of aggravation, without resorting to mere speculation.  

The examiner re-examined the Veteran in January 2013.  At that time, the Veteran reported onset of hypertension during service with onset of symptoms in 1983.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based the opinion on the finding that the medical evidence showed onset of hypertension after service.  The examiner noted, however, that the hypertension, as well as his severe cardiovascular disorders, preceded the onset of diabetes mellitus, which appeared to have been diagnosed in 2010.  The examiner further stated that as the date of diagnosis of hypertension was unclear, the relationship between hypertension and the Veteran's cardiovascular disease could not be determined without resorting to speculation.  

The examiner did not address whether the Veteran's hypertension was caused by or due to the service-connected disability, nor was an opinion provided as to whether hypertension was aggravated by the service-connected disability, specifically diabetes mellitus.  Accordingly, the examination and opinion reports were determined to be inadequate.

As the Board found that the VA examiner's opinions were insufficient to decide the Veteran's claim on the merits, in September 2013 the Board sought an expert opinion from a VHA specialist for a determination as to whether hypertension was caused or aggravated, at least in part, by the service-connected diabetes mellitus type II.  In the October 2013 opinion, following a detailed review of the Veteran's claims file, the reviewing VHA specialist, a cardiologist, opined it was less likely than not that the Veteran's hypertension was incurred or aggravated by active service, nor was it caused or aggravated by the service connected diabetes mellitus type II.

In this regard, the VHA specialist opined that the Veteran's hypertension was not incurred in or aggravated during active service, nor did it manifest within one year of discharge from service in April 1981.  The VHA specialist noted that the service treatment records contained no findings consistent with hypertension, and the Veteran signed multiple forms during his time in service, to include medical history forms dated in June 1973, January 1976, January 1978, and March 1981, wherein he denied a history of hypertension.  Additionally, the evidence of record failed to document a diagnosis of hypertension until at least 2005.  Specifically, post-service treatment reports recorded the following blood pressure readings: 147/80 in March 2008; 160/92, 152/97, and 162/99 in 2009; 129/74 in May 2010; and 144/83, 150/84, and 143/81 in September 2010.  Additionally, in connection with treatment, post-service treatment records in 2010 showed that the Veteran related a history of hypertension having many years after discharge from service. 

Next, the VHA specialist opined that the Veteran's hypertension was less likely than not incurred as a result of the service-connected diabetes mellitus.  The VHA specialist based the opinion on the finding that the evidence showed an initial diagnosis of hypertension in 2005, which preceded the onset of diabetes type II by five years, when it was diagnosed in May 2010.  The VHA specialist further opined that it was less likely as not that the Veteran's hypertension was aggravated (underwent a permanent increase in severity beyond the natural progression of the disease, as opposed to a temporary intermittent exacerbation) as a result of the service-connected diabetes mellitus type II.  The VHA specialist explained that although a review of the medical literature supports a finding that diabetes mellitus can cause or aggravate hypertension, there was no medical evidence showing an exacerbation of the Veteran's hypertension since the diagnosis of diabetes mellitus type II in May 2010.  For example, the blood pressure reading recorded in September 2010 was not significantly higher than those recorded in 2009.  Additionally, although creatinine level was mildly elevated, there was no evidence to support a diagnosis of diabetic nephropathy.  All urinalyses available for review failed to demonstrate proteinuria.  Therefore, the VHA specialist concluded that there was no evidence to showing that the Veteran's hypertension was aggravated by diabetes mellitus type II.  

The VHA specialist's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinions provided, to include reference to the current medical literature, which was applied to the specific facts of the case.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Based on the foregoing, the probative and persuasive evidence does not show that hypertension was caused or aggravated by service.  Hypertension did not manifest in service, or to a compensable degree within one year of separation from active duty service, and it is unrelated to a disease, injury, or event during service, or to a service-connected disorder, to include diabetes mellitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied. 




____________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


